Oo On DA nA BW NY &

Ny NO NY WN NY NY N WN NO FH KR KY YF FF KF FEF Fe ES
CO SN DH ON BP WO NO KF OD OO WAN HD A FP WW NYO KF SD

 

 

|| Case 3:20-cv-00673-LAB-RBM Document 7 Filed 09/11/20 PagelD.15 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

OSCAR K..,
Plaintiff,

V.

ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,

Defendant.

 

 

Case No.: 3:20-cv-00673-LAB-RBM

REPORT AND
RECOMMENDATION:

(1) DISMISSING COMPLAINT
WITH LEAVE TO AMEND; AND

(2) DENYING WITHOUT
PREJUDICE PLAINTIFF'S
MOTION TO PROCEED

IN FORMA PAUPERIS

[Doc. 2]

I. INTRODUCTION

On April 7, 2020, Plaintiff (“Plaintiff”) filed a complaint under 42 U.S.C. §§ 405(g),
1383(c)(3) seeking judicial review of the Commissioner of Social Security’s (“Defendant”
or “Commissioner”) denial of social security disability and supplemental security income
insurance benefits under Title II of the Social Security Act (“the Act”). (Doc. 1.) Plaintiff

did not pay the required filing fee and instead filed a motion to proceed in forma pauperis

(“IFP Motion”). (Doc. 2.)

3:20-cv-673-LAB-RBM

 
oOo OA st DB A BPW YPN

—
a)

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-00673-LAB-RBM Document 7 Filed 09/11/20 PagelD.16 Page 2 of 6

On April 8, 2020, Chief Judge Larry Alan Burns issued an order staying civil cases
arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the
ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating
in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .
.. are hereby stayed, unless otherwise ordered by the [Court].”). Initially, the undersigned
held its ruling on the IFP Motion in abeyance pursuant to the Chief Judge Order. But, the
COVID-19 pandemic has been ongoing for months and will continue for the foreseeable
future. At this time, the undersigned lifts the stay of this case for the limited of purpose of
conducting a sua sponte screening of the complaint, issuing a Report and Recommendation
on the Complaint and IFP Motion, and allowing Plaintiff to file an amended complaint and
renewed IFP motion. |

Having reviewed the instant complaint and IFP Motion, the undersigned

RECOMMENDS Plaintiff's complaint be DISMISSED WITH LEAVE TO AMEND,

as it does not sufficiently state a claim for relief. The undersigned further |

RECOMMENDS Plaintiff's IFP Motion be DENIED WITHOUT PREJUDICE.
H. DISCUSSION

A. Sua Sponte Screening

Pursuant to 28 US.C. § 1915(a), a complaint filed by any person seeking to proceed
IFP is subject to a mandatory sua sponte screening. The Court must review and dismiss
any complaint which is frivolous or malicious, fails to state a claim, or seeks monetary
relief from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith,
203 F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL,
2019 WL1258846, at *3 (S.D. Cal. Mar. 19, 2019). |

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

2

3:20-cv-673-LAB-RBM

 
Oo A ND HD Ow BP WO NO KF

bo i) bdo wp No N N Np N — — — — — — — — — —
ao n~ NN MN aa a Ny -|- oF Oo WB IN DD WN s&s Ww bv a)

 

 

Case 3:20-cv-00673-LAB-RBM Document 7 Filed 09/11/20 PagelD.17 Page 3 of 6

(2007)). And “[t]hreadbare recitals of elements of a cause of action, supported by mere

conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible

on its face, meaning “plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. at 678
(quoting Twombly, 550 U.S. at 556). “When there are well-pleaded factual allegations, a
court should assume their veracity, and then determine whether they plausibly give rise to
an entitlement to relief.” Jd. at 679. |

- Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland y. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1
(E.D. Cal. June 28, 2012)). |

In social security appeals, courts within the Ninth Circuit have established four basic

requirements for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies
pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice of a final decision, Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief. .

|| Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)

(quoting Montoya, 2016 WL 890922 at *2). As to the fourth requirement, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.
See Skylar, 2019 WL 4039650 at *1; see also Hoagland, 2012 WL 2521753 at *3; Harris
v. Colvin, 14-cv-383-GW-RNB, 2014 WL 1095941, at *4 (C.D. Cal. Mar. 17, 2014)
(dismissing complaint that failed to specify plaintiff’ s contentions as to how the ALJ erred);
Gutierrez v. Astrue, No. |1-cv-454-GSA, 2011 WL 1087261, at *2 (E.D. Cal. Mar. 23,
2011) (dismissing complaint which did not “provide[] any substantive reasons” for
appealing the ALJ’s decision and did not “identif[y] any errors in [the] decision”). Instead,
3

3:20-cv-673-LAB-RBM

 
—

N ho iw) bo bNQ No bNO No bo — — — —_ — — _— — _
Oo NTH A BP WO NY KY CFS OBO DA nN Dn FP WW NY YK &

oo wmHn ND NH HF W LY

 

 

Case 3:20-cv-00673-LAB-RBM Document 7. Filed 09/11/20 PagelD.18 Page 4 of 6

a complaint “must set forth a brief statement of facts setting forth the reasons why the

Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650 at *2.

Here, Plaintiff's complaint contains several conclusory statements that fail to meet
either Rule 8’s pleading standard or the Ninth Circuit’s basic pleading requirements for
social security appeals. (Doc. 1.) For instance, the complaint merely alleges “Plaintiff is
disabled” which fails to state the nature of Plaintiff's disability and when Plaintiff claims
he became disabled. (Doc. 1 at 2, J 6); see Skylar, 2019 WL 4039650 at *1. Next, Plaintiff
generally alleges, “[t]he conclusions and findings of fact of . . . [D]efendant are not
supported by substantial evidence and are contrary to law and regulation.” (Doc. 1 at 2,9
7.) Without further details, the undersigned is unable to identify the nature of Plaintiff's
disagreement with the ALJ’s decision or any alleged error by the ALJ. Skylar, 2019 WL
4039650 at *1. Accordingly, the undersigned finds that Plaintiff's complaint fails to state
a claim for relief. Thus, the undersigned RECOMMENDS the complaint be DISMISSED
WITH LEAVE TO AMEND.

| B. Application to Proceed IFP .

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 1915(a)(1). The
facts of an affidavit of poverty must be stated with some particularity, definiteness, and
certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. E_I. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §
1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of

4

3:20-cv-673-LAB-RBM

 
—

—
So

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

0 OND NW BF WwW bw

 

 

Case 3:20-cv-00673-LAB-RBM Document 7 Filed 09/11/20. PagelD.19 Page 5 of 6

his poverty pay or give security for costs . . . and still be able to provide[ | himself and
dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations
omitted). Nevertheless, “the same even-handed care must be employed to assure that
federal funds are not squandered to underwrite, at public expense, . . . the remonstrances
of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
v. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, 2.8, Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860,
at **2-3 (N.D. Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds). |

Here, Plaintiff has failed to sufficiently demonstrate he is entitled to IFP status.
Plaintiff's affidavit is largely incomplete. (See generally Doc. 2.) According to the
affidavit, Plaintiff's average monthly income during the past twelve months was $0 and he
had $0 in monthly expenses. (/d. at 1-2, 4-5.) At the time Plaintiff submitted the IFP
Motion, he expected $190 in public-assistance income for the upcoming month. (/d. at 2.)
Although Plaintiff represents that he had no monthly income or expenses the last twelve
months, most of the affidavit is incomplete. (See id. at 1-5.) Seven of the twelve sections
were left blank: sections 2, 3, 4, 5, 6, 7, and 11. Cd. at 2-3, 5.) This is despite the
application’s instructions stating, “[d]o not leave any blanks: if the answer to a question is
‘0,’ ‘none,’ or ‘not applicable (N/A),’ write that response.” (Jd. at 1.)

Based on the foregoing, the undersigned finds Plaintiff has not established he is
unable to pay the $400 filing fee with any degree of particularity, definiteness, and
certainty. Accordingly, the undersigned RECOMMENDS Plaintiffs IFP Motion be
DENIED WITHOUT PREJUDICE. _

Wt. CONCLUSION

For the reasons given, the undersigned RECOMMENDS Plaintiff's complaint be

DISMISSED WITH LEAVE TO AMEND for failure to state a claim for relief. The

3:20-cv-673-LAB-RBM

 
—

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(OD ON DR MW BR WW

 

 

Case 3:20-cv-00673-LAB-RBM Document 7 Filed 09/11/20 PagelD.20 Page 6 of 6 -

undersigned further RECOMMENDS Plaintiff's IFP Motion be DENIED WITHOUT
PREJUDICE.

This Report and Recommendation is submitted to the United States District Judge
assigned to this case under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure
72(b). Any party may file written objections with the Court and serve a copy on all parties
on or before September 28, 2020. The document should be captioned “Objections to
Report and Recommendation.” Any reply to the Objections shall be served and filed on or
before October 14, 2020. The parties are advised that failure to file objections within the
specific time may waive the right to appeal the District Court’s Order. Martinez v. Yist,
951 F.2d 1153, 1157 (9th Cir. 1991).

IT IS SO ORDERED.

Dated: September 11, 2020 C

XY [A
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-673-LAB-RBM

 
